                  Case 1:19-cr-00810-KMW Document 32 Filed 01/22/21 Page 1 of 1



              Federal Defenders                                                                                  Southern District
                                                                                  52 Duane Street-10th Floor, New York, NY 10007
              OF NEW YORK, INC.                                                             Tel: (212) 417-8700 Fax: (212) 571-0392


              David E. Patton                                                                               Southern District of New York
               Executiw DiTector                                                                                Jennifer L. Brown
                                                                                                                 Atrome,,in-Charge




                                                                                                         January 20, 2021
            BYECF

            The Honorable Judge Kimba M. Wood
            United States District Judge                                                   M£fv1 D END OKSEb
            Southern District of New York
            500 Pearl Street
            New York, NY 10007


            RE:       United States v. Arnold Levine
                      19 Cr. 810 (KMW)

            Honorable Judge Wood:
                    A status conference in the above-captioned case is currently scheduled for January 25 ,
            2021. Since his last court date, Arnold Levine has indicated his interest in an in-person change of
            plea hearing. On November 30, 2020, Chief Judge McMahon issued a standing order effective
            December 1, 2020, suspending in-person operations in the Southern District of New York until
            January 15, 2021. On January 6, 2021, Chief Judge McMahon extended this order through ]                                                   cwd
            February 12, 2021. Accordingly, the parties respectfully request the Court adjourn this matter for                                  6 rTA:
            a control date after February 12, 2021.
                     The Government also requests, with the consent of defense counsel, that the Court exclude ]
            time through the next-scheduled conference under the Speedy Trial Act. Such an exclusion would                                      bn:urt-d
            be in the interests of justice as it would allow the parties time to continue discussions concerning
            pretrial dispositions of this matter. See 18 U.S.C. § 316l(h)(7)(A).
                      Thank you for your consideration of this request.

 r'r'V_   Go<\.+e.1\1 f\ cL.       \ &    °'-~ DI.A.A fV c)__ r a...6     CL

          \ 0--CDJ ,           K 'o 0.Allt\_j .;2_ d, , c'.)..o~ (        r

o+   I l'.oo o. (Y'\ • •T,'f'Y\..e.      ·1 <;   u?)L..d l..(tl\,{' o(.        Respectfully submitted,

--th mv-50-     Kb rv-_4 ~a , d-2>& '                                          Isl Marne Lenox
                                                                               Marne Lenox
                                                                               Assistant Federal Defender
                                                                                                                                            1~1 /;:it
                                                                                                                                            I
                                                                                           I ~ ~- wrd-,c.---
                                                                                                SD o"?-bE~E D
